                        Case 5:20-cv-05799-LHK Document 43 Filed 08/25/20 Page 1 of 2


                   1   LATHAM & WATKINS LLP                               LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)                  CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                              Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                          kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                              Jon M. Greenbaum (Bar No. 166733)
                        Shannon D. Lankenau (Bar. No. 294263)                  jgreenbaum@lawyerscommittee.org
                   4       shannon.lankenau@lw.com                          Ezra D. Rosenberg (pro hac vice
                       505 Montgomery Street, Suite 1900                         forthcoming)
                   5   San Francisco, California 94111                         erosenberg@lawyerscommittee.org
                       Telephone: 415.391.0600                              Dorian L. Spence (pro hac vice
                   6   Facsimile: 415.395.8095                                   forthcoming)
                                                                               dspence@lawyerscommittee.org
                   7   LATHAM & WATKINS LLP                                 Maryum Jordan (pro hac vice forthcoming)
                        Richard P. Bress (admitted pro hac vice)               mjordan@lawyerscommittee.org
                   8       rick.bress@lw.com                                Ajay Saini (pro hac vice forthcoming)
                        Melissa Arbus Sherry (admitted pro hac vice)           asaini@lawyerscommittee.org
                   9       melissa.sherry@lw.com                            Pooja Chaudhuri (Bar No. 314847)
                        Anne W. Robinson (admitted pro hac vice)               pchaudhuri@lawyerscommittee.org
               10          anne.robinson@lw.com                           1500 K Street NW, Suite 900
                        Tyce R. Walters (admitted pro hac vice)           Washington, DC 20005
               11          tyce.walters@lw.com                            Telephone: 202.662.8600
                        Genevieve P. Hoffman (admitted pro hac vice)      Facsimile: 202.783.0857
               12          genevieve.hoffman@lw.com                       Attorneys for Plaintiffs National Urban
                        Gemma Donofrio (admitted pro hac vice)            League; League of Women Voters; Black
               13          gemma.donofrio@lw.com                          Alliance for Just Immigration; Harris
                       555 Eleventh Street NW, Suite 1000                 County, Texas; King County, Washington;
               14      Washington, D.C. 20004                             City of San Jose, California; Rodney Ellis;
                       Telephone: 202.637.2200                            and Adrian Garcia
               15                                                         [additional counsel on docket]
                       Facsimile: 202.637.2201
               16                                UNITED STATES DISTRICT COURT
               17                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                         SAN JOSE DIVISION
               18
                       NATIONAL URBAN LEAGUE; LEAGUE OF                          CASE NO. 5:20-cv-05799-LHK
               19
                       WOMEN VOTERS; BLACK ALLIANCE FOR
                       JUST IMMIGRATION; HARRIS COUNTY,                          [PROPOSED] ORDER
               20                                                                REGARDING JOINT
                       TEXAS; KING COUNTY, WASHINGTON; CITY                      STIPULATION REGARDING
               21      OF LOS ANGELES, CALIFORNIA; CITY OF                       PRELIMINARY INJUNCTION
                       SALINAS, CALIFORNIA; CITY OF SAN JOSE,                    BRIEFING, PAGE COUNTS,
               22      CALIFORNIA; RODNEY ELLIS; and ADRIAN                      AND DEFENDANTS’
                       GARCIA,                                                   RESPONSE TO COMPLAINT
               23
                                              Plaintiffs,
               24                 v.

               25      WILBUR L. ROSS, JR., in his official capacity as
                       Secretary of Commerce; U.S. DEPARTMENT OF
               26      COMMERCE; STEVEN DILLINGHAM, in his
                       official capacity as Director of the U.S. Census
               27
                       Bureau; and U.S. CENSUS BUREAU,
               28
                       Defendants.
                                                                                         CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW                                                         [PROPOSED] ORDER RE STIP. RE PRELIM. INJ.
 SAN FRANCISCO                                                      SCHED., PG. COUNTS, AND DEFS.’ RESP. TO COMPL.
                         Case 5:20-cv-05799-LHK Document 43 Filed 08/25/20 Page 2 of 2


                   1                                       [PROPOSED] ORDER

                   2          The parties have stipulated to a briefing schedule and page counts for Plaintiffs’ Motion

                   3   for Stay and Preliminary Injunction as set forth below.
                                                   Event                                      Date                Pages
                   4
                        Plaintiffs’ Preliminary Injunction Motion/Opening Brief      August 25, 2020              35
                   5    Defendants’ Opposition Brief                                 September 4, 2020            35
                        Plaintiffs’ Reply Brief                                      September 10, 2020           20
                   6    Hearing                                                      September 17, 2020
                   7          The parties have also stipulated that Defendants’ deadline to respond to the Complaint be

                   8   stayed until Plaintiffs’ Motion for Stay and Preliminary Injunction is resolved, and the Court

                   9   holds a further case management conference to set a schedule.

               10             The parties’ joint stipulation is GRANTED.

               11             PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.

               12

               13       DATED: August 25, 2020                          ____________________________
                                                                        Honorable Lucy H. Koh
               14                                                       United States District Judge

               15

               16

               17

               18

               19

               20
               21

               22

               23

               24

               25

               26

               27

               28
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW                                                            [PROPOSED] ORDER RE STIP. RE PRELIM. INJ.
 SAN FRANCISCO                                                       1 SCHED., PG. COUNTS, AND DEFS.’ RESP. TO COMPL.
